Citation Nr: 1742761	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  15-41 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to February 3, 2011, for the grant of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  He died in June 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newman, Georgia.  The October 2014 rating decision granted service connection for the cause of the Veteran's death, effective from February 3, 2011.  The appellant disagrees with the effective date assigned.

Jurisdiction of the case lies with the RO in Philadelphia, Pennsylvania.  

The appellant, in her November 2015 substantive appeal, requested a Board hearing at the local RO.  Subsequently, however, she submitted a written statement in April 2017 indicating that she did not request a hearing and no hearing was necessary.  Thus, the appellant's hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a September 2009 administrative decision, the RO denied service connection for the cause of the Veteran's death.  The appellant was provided notice of the decision and her appellate rights but she did not appeal this determination and has not asserted that the September 2009 administrative decision contains clear and unmistakable error.

2.  The appellant's application to reopen her claim of entitlement to service connection for cause of death was received by VA on February 3, 2011. 


CONCLUSION OF LAW

The criteria for an effective date prior to February 3, 2011, for a grant of service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The application of the law to the undisputed facts is dispositive; thus no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002). 

The appellant contends that an earlier effective date of February 9, 2009, is warranted for the grant of service connection for the cause of the Veteran's death because she filed her original claim on that date.  The objective evidence of record does not support the appellant's assertions; thus, her claim must be denied.

The appellant's original claim for Dependency and Indemnity Compensation (DIC) was filed on February 9, 2009.  In September 2009, the RO sent a letter that denied the claim because there was no evidence to show that the Veteran's death was related to military service and the evidence showed the appellant's income effective July 1, 2008 exceeded the maximum annual death pension limit set by law.  On September 16, 2009, the appellant was notified of the denial by letter.  

The appellant did not file a notice of disagreement with the September 2009 administrative decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of that decision.  38 C.F.R. § 3.156(b) (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 2009 administrative decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009). 

The record shows that the next communication from the appellant was received on February 3, 2011.  In February 2011, she filed a claim to reopen the DIC claim by stating "I would like to submit the enclosed letter dated 1/28/11 from Dr. R. Holtzin my husbands (sic) family physician for inclusion to his file and my request for Widow Compensation."

A March 2011 rating decision denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant was notified of this decision by a VA letter dated April 27, 2011 and she requested that the claim be reconsidered on August 24, 2011.

Initially, the appellant's August 24, 2011 notice of disagreement (NOD) was not acknowledged, and in July 2012, the appellant resubmitted her claim for DIC.  In August 2012, the RO, incorrectly, determined that the appellant's NOD to the March 2011 rating decision was untimely.  The claim, however, was reopened in July 2012, and an October 2013 rating decision continued the denial of the service connection for cause of death.  The appellant again filed a notice of disagreement in May 2014.

Thereafter, in October 2014, the RO issued a rating decision that established service connection of the cause of the Veteran's death.  The RO found that the March 2011 rating decision contained a clear and unmistakable error (CUE) in denying service connection for cause of death only on a presumptive basis.  The decision established an effective date of February 3, 2011 for the grant of service connection for the cause of the Veteran's death, thereby correcting the issue of untimely NOD from the August 2012 determination.  To that effect, as the RO found a CUE in the March 2011 rating decision, that rating decision was be reversed and as if the corrected decision had been made on the same date as the reversed or amend decision.  38 C.F.R. § 3.105(a).

As discussed above, the September 2009 administrative decision is final.  After a rating decision becomes final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  Id.  Here, the appellant's claim received on February 3, 2011 was a claim to reopen made without a request for reconsideration due to clear and unmistakable error in the prior rating decision.

Under the law, the effective date for a grant of DIC based on a claim reopened after final disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on February 3, 2011.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Thus, under the law, there is no basis to assign an earlier effective date for service connection for the cause of the Veteran's death.  Therefore, assignment of an effective date earlier than February 3, 2011 is not warranted, and appeal is denied.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014) and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to an earlier effective date prior to February 3, 2011, for the grant of service connection for the cause of the Veteran's death is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


